Title: To James Madison from William C. C. Claiborne, 20 December 1803
From: Claiborne, William C. C.
To: Madison, James



Sir
New Orleans Decr. 20th 1803.
The letter from the American Commissioners will inform you that we are now in possession of this City; and I hasten to inform you of the measures which I have taken as Governor of Louisiana. A proclamation of which the enclosed is a copy was issued by me immediately after the surrender of the province. You will observe that it is silent concirning the Militia (a subject deeply interesting to the feelings of many here); as, for many reasons I am induced to await a further acquaintance with the nature of the present establishment, before I attempt an organization of that force.
I also enclose for your perusal a copy of a short address from myself to the citizens of Louisiana: and I persuade myself that the sentiments I have conveyed will meet the President’s approbation.
The standard of my Country was this day unfurled here, amidst the reiterated acclamations of thousands. And if I may judge from professions and appearances the government of the United States is received with joy and gratitude by the people. I shall write to you more fully by the next mail. At present let it suffice to say, that the surrender of the province to us, has been happily accomplished under as favourable omens as we could wish. Accept assurances of my sincere esteem And high Consideration.
William C. C. Claiborne
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 2); letterbook copy and letterbook copy of enclosures (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC in a clerk’s hand, signed by Claiborne. Second RC marked duplicate. For enclosures, see nn. 2 and 3.



   
   Claiborne and Wilkinson to JM, 20 Dec. 1803.



   
   Claiborne’s 20 Dec. 1803 proclamation declared the end of French and Spanish government and announced the commencement of that of the U.S. (DNA: RG 233, President’s Messages, 8A-D1; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:582).



   
   Claiborne’s 20 Dec. 1803 address to his “Fellow Citizens of Louisiana” guaranteed them security of liberty, property, and religion and encouraged them to “cultivate … the advancement of political information,… guide the rising generation in the paths of republican œconomy and virtue … [and] encourage Literature, for without the advantages of education, your descendants will be unable to appreciate the intrinsic worth of the Government transmitted to them” (DNA: RG 233, President’s Messages, 8A-D1; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:583, where it is misdated 20 Sept. 1803).


